DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Specification
The abstract of the disclosure is objected to because the term “comprising” in line 1 should read --including-- to avoid legal phraseology.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2 and 11-15 are objected to because of the following informalities:  
Claim 2, lines 3-4, “support platform” should read --single platform--
Claim 11, line 2, “the first rotation member” should read --the first rotational platform--
Claim 11, line 3, “the first rotation member” should read --the first rotational member--
Claim 12, line 1, “the first rotation member” should read --the first rotational member--
Claim 13, line 4, “first rotation axis” should read --first rotational axis-- for consistency
Claim 14, line 4, “first rotation axis” should read --first rotational axis-- for consistency
Claim 15, line 1, “the first rotation platform” should read --the first rotational platform--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US Patent No. 2003/0060337) and further in view of Chang (US Patent No. 6,860,837).
Regarding independent claim 1, Yu discloses an exercise device (surfboard simulating exerciser) comprising:
a base (10);
a wheel (sprocket 31, flywheel 32) rotatably connected to the base (via studs 12, 13);
a support link (lever 21) having a first end portion slidably connected to the base (at longitudinal track 11; par. 19 lines 1-6, “A lever 21 includes a foot support or a surfboard 22 disposed thereon, such as disposed on the front portion thereof, and includes a pair of ears 23 extended downward from the front portion thereof for rotatably securing or attaching with a roller or a wheel 24 which is rotatably or slidably engaged on the track 11”) and a second end portion pivotally connected to the wheel (via crank 311; par. 19 lines 10-13, “The lever 21 includes a rear end pivotally or rotatably secured to the crank 311 with a pivot pin 29, such that the rear portions of the lever 21 and the surfboard 22 may be moved or cycled by the crank 311”); and
a single platform (surfboard 22) having an upper surface sized to support both feet of a user (par. 21 lines 1-2, “the user may stand or may be supported on the surfboard 22”), the single platform being connected to the support link such that the single platform moves in concert with the support link (see Figs. 3-4).

    PNG
    media_image1.png
    572
    437
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    490
    498
    media_image2.png
    Greyscale


Yu does not teach a first rotation member coupled to the single platform and configured to rotate relative to the single platform about a first rotation axis generally perpendicular to the upper surface.
Chang teaches an analogous exercise device (surfing exerciser) comprising a single platform (connection member 21) coupled to a support link (20) that moves in concert with the support link (see Fig. 1), and a first rotation member (board 22) coupled to the single platform and configured to rotate relative to the single platform about a first rotation axis generally perpendicular to an upper surface of the single platform (see Fig. 2-1, Col. 2 lines 53-55, “As shown in FIG. 2-1, pivotal devices 220 are disposed between the board 22 and the link 23 so that the board 22 can be moved relative to the first end of the link 20”). Chang further teaches a second rotation member (first pedal 221) and a third rotation member (second pedal 221) coupled to the single platform and configured to rotate relative to the single platform about a second rotation axis and a third rotation axis, respectively, that are generally perpendicular to the upper surface of the single platform and spaced from the first rotation axis, wherein the first rotation member resides between the single platform and the second and third rotation members (see Fig. 2-2, Col. 2 lines 55-59, “As shown in FIG. 2--2, two pedals 221 are pivotably connected to the board 22 so that the user may stand on the two pedals 221 by two feet and the two pedals 221 are moved relative to the board 22”).

    PNG
    media_image3.png
    469
    676
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    458
    665
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the single platform of Yu to include a first rotation member, a second rotation member, and a third rotation member coupled thereto in the configuration as taught by Chang, as a matter of combining prior art elements according to known methods to increase the variability of movement to the exercise device of Yu and to provide a more challenging surfing exercise training device that involves multiple forms of movement.
	Regarding claim 3, Yu as modified by Chang teaches wherein the first rotation platform (board 22 of Chang) is sized to support both of the user’s feet at the same time (via pedals 221 of Chang).
	Regarding claim 4, Yu as modified by Chang teaches a second rotation member (first pedal 221 of Chang) coupled to the single platform (via coupling with first rotation member/board 22 of Chang) and configured to rotate relative to the single platform about a second rotation axis generally perpendicular to the upper surface of the single platform and spaced from the first rotation axis (see Figs. 2-1 and 2-2 and Col. 2 lines 55-59 of Chang, see rejection to claim 1 above).
	Regarding claim 5, Yu as modified by Chang teaches a third rotation member (second pedal 221 of Chang) coupled to the single platform (via coupling with first rotation member/board 22 of Chang) and configured to rotate relative to the single platform about a third rotation axis generally perpendicular to the upper surface of the single platform and spaced from the first rotation axis (see Figs. 2-1 and 2-2 and Col. 2 lines 55-59 of Chang, see rejection to claim 1 above).
	Regarding claim 6, Yu as modified by Chang teaches wherein the first rotation member (board 22 of Chang) resides between the single platform (surfboard 22 of Yu) and the second and third rotation members (pedals 221, as modified by Chang, see Fig. 2-2 of Chang, see rejection to claim 1 above).
	Regarding claim 7, Yu as modified by Chang teaches a handle (handle device 40 of Yu) coupled to the base (at pivot axle 47).
	Regarding claim 8, Yu as modified by Chang teaches wherein the handle (40) is movable relative to the base (via pivot axle 47; see Fig. 3 of Yu).
	Regarding claim 9, Yu as modified by Chang teaches a lower pivot link (tube 42) pivotally coupled to the base (at pivot axle 47) and an upper pivot link (link 41) coupled to the handle and pivotally coupled to the lower pivot link (link 41 is coupled to handle device 40 by pivotal connection with tube 42, see Figs. 3-4).
	Regarding independent claim 10, Yu discloses a low-impact, reciprocating exercise device (surfboard simulating exerciser) comprising:
	a base (10) configured to be positionable on an underlying surface, the base extending along a longitudinal axis between a forward end portion (towards track 11) and a rearward end portion (towards sprocket 31 and flywheel 32); and
	 a support platform (surfboard 22) operatively coupled to the base (via lever 21) and moveable relative to the base along an elliptical path in a direction generally parallel to the longitudinal axis (see Figs. 3-4, movement of lever 21 and surfboard 22 follow an elliptical path via rotation of sprocket 31 and flywheel 32 and slidable movement of ears 23 and roller/wheel 24 along track 11), the support platform being sized and configured to simultaneously support both feet of the user (par. 21 lines 1-2, “the user may stand or may be supported on the surfboard 22”).
Yu does not teach a first rotational platform coupled to the support platform and configured to rotate relative to the support platform about a first rotational axis perpendicular to the support platform.
Chang teaches an analogous exercise device (surfing exerciser) comprising a support platform (connection member 21) and a first rotational platform (board 22) coupled to the support platform and configured to rotate relative to the support platform about a first rotational axis perpendicular to an upper surface of the support platform (see Fig. 2-1, Col. 2 lines 53-55, “As shown in FIG. 2-1, pivotal devices 220 are disposed between the board 22 and the link 23 so that the board 22 can be moved relative to the first end of the link 20”). Chang further teaches a second rotation platform (first pedal 221) and a third rotation platform (second pedal 221) coupled to the support platform and configured to rotate relative to the support platform about a second rotation axis and a third rotation axis, respectively, that are perpendicular to the upper surface of the support platform and spaced from the first rotational axis, wherein the first rotational platform resides between the support platform and the second and third rotation platforms (see Fig. 2-2, Col. 2 lines 55-59, “As shown in FIG. 2--2, two pedals 221 are pivotably connected to the board 22 so that the user may stand on the two pedals 221 by two feet and the two pedals 221 are moved relative to the board 22”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the support platform of Yu to include a first rotational platform, a second rotational platform, and a third rotational platform coupled thereto in the configuration as taught by Chang, as a matter of combining prior art elements according to known methods to increase the variability of movement to the exercise device of Yu and to provide a more challenging surfing exercise training device that involves multiple forms movement.
	Regarding claim 12, Yu as modified by Chang teaches wherein the first rotational platform (board 22 of Chang) is sized to support both of the user’s feet at the same time (via pedals 221 of Chang).
	Regarding claim 13, Yu as modified by Chang teaches a second rotation platform (first pedal 221 of Chang) coupled to the support platform (via coupling with first rotational platform/board 22 of Chang) and configured to rotate relative to the support platform about a second rotation axis generally perpendicular to an upper surface of the support platform and spaced from the first rotational axis (see Figs. 2-1 and 2-2 and Col. 2 lines 55-59 of Chang, see rejection to claim 10 above).
	Regarding claim 14, Yu as modified by Chang teaches a third rotation platform (second pedal 221 of Chang) coupled to the support platform (via coupling with first rotation member/board 22 of Chang) and configured to rotate relative to the support platform about a third rotation axis generally perpendicular to the upper surface of the support platform and spaced from the first rotation axis (see Figs. 2-1 and 2-2 and Col. 2 lines 55-59 of Chang, see rejection to claim 10 above).
	Regarding claim 15, Yu as modified by Chang teaches wherein the first rotational platform (board 22 of Chang) resides between the support platform (surfboard 22 of Yu) and the second and third rotation platforms (pedals 221, as modified by Chang, see Fig. 2-2 of Chang, see rejection to claim 10 above).
	Regarding claim 16, Yu as modified by Chang teaches a handle (handle device 40 of Yu) coupled to the base (at pivot axle 47).
	Regarding claim 17, Yu as modified by Chang teaches wherein the handle (40) is movable relative to the base (via pivot axle 47; see Fig. 3 of Yu).
	Regarding claim 18, Yu as modified by Chang teaches a lower pivot link (tube 42) pivotally coupled to the base (at pivot axle 47) and an upper pivot link (link 41) coupled to the handle and pivotally coupled to the lower pivot link (link 41 is coupled to handle device 40 by pivotal connection with tube 42, see Figs. 3-4).
	Regarding claim 19, Yu as modified by Chang teaches a support link (lever 21 of Yu) mounted to the support platform (see Figs. 1-2 of Yu), the support link having one end portion pivotally coupled to the base (via connection with crank 311; par. 19 lines 10-13, “The lever 21 includes a rear end pivotally or rotatably secured to the crank 311 with a pivot pin 29, such that the rear portions of the lever 21 and the surfboard 22 may be moved or cycled by the crank 311”).
	Regarding claim 20, Yu as modified by Chang teaches wherein the support link (lever 21 of Yu) includes another end portion slidably coupled to the base (at longitudinal track 11; par. 19 lines 1-6, “A lever 21 includes a foot support or a surfboard 22 disposed thereon, such as disposed on the front portion thereof, and includes a pair of ears 23 extended downward from the front portion thereof for rotatably securing or attaching with a roller or a wheel 24 which is rotatably or slidably engaged on the track 11”).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US Patent No. 2003/0060337) in view of Chang (US Patent No. 6,860,837), and further in view of Zhang et al. (US Patent No. 8,795,139).
Yu in view of Chang teaches the invention as substantially claimed, see above.
Regarding claims 2 and 11, Yu as modified by Chang does not teach a resistance adjustment member operatively coupled to the first rotation member/first rotational platform (board 22 of Chang) to facilitate selective adjustment of a rotational resistance of the first rotation member/first rotational platform (board 22 of Chang) relative to the single/support platform (surfboard 22 of Yu).
Zhang et al., in the same field of endeavor with regards to rotational members coupled to support/single platforms for an exercise device, teaches a rotational member/platform (footplate 203) coupled to a single/support platform (220, Figs. 2A-2B), and a resistance adjustment member (knob 200, tension belt 201, rotation disk 202) coupled to the rotational member/platform to facilitate selective adjustment of a rotational resistance of the rotational member/platform relative to the single/support platform (Col. 5 lines 24-42, “The friction between the pivoting disk and the belt during rotation can be adjusted from zero which means no friction (free rotation) to large enough to lock the rotation disk 202. The apparatus with locked rotation disk is equivalent to a regular elliptical machine. As shown in FIG. 2A, the user turning the knob 200 clockwise to make the inside screw rotation, which drives the backward slide of the nut; and the nut is fixed with one end of the belt 201, thereby tension belt 201 backward and increase the friction between the belt 201 and rotation disk 202 has been increased. If the user counter-clockwise rotates knob 200, then belt 201 gradually becomes loose, and the friction between belt 201 and the rotation disk 202 will be reduced. With this belt tensioning mechanism, user can achieve the resistance adjustment of the off-axis training by turning the knob and control the tightness of the belt 201's wrapping on the rotation disk 202 (FIG. 2A). In addition, by releasing the belt 201, the footplate 203 and rotation disk 202 can free rotate”).

    PNG
    media_image5.png
    309
    348
    media_image5.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the first rotation member/first rotational platform of Yu in view of Chang to include a resistance adjustment member operatively coupled thereto, as is similarly taught by Zhang et al., for the purpose of allowing a user to selectively control a resistance to rotation of the first rotation member/first rotational platform as desired to increase or decrease the difficulty of exercises performed on the exercise device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited for additional pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.


 For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784